Citation Nr: 1716763	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for major depressive disorder, claimed as secondary to service-connected internal derangement, left knee, instability status post ligament repair and left knee arthritis.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1975.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A hearing before a Veterans Law Judge was scheduled at the Veteran's request in July 2012 and he was notified of the hearing in a June 2012 letter.  The Veteran failed to appear for the hearing without explanation and he has not requested that the hearing be rescheduled.  Therefore, his request for a hearing was deemed abandoned.

In October 2014, the Board remanded this appeal for further development, to include obtaining post-service treatment records, as well as a medical opinion.  A VA medical opinion was obtained in January 2015 and outstanding treatment records have been associated with the claims file.

An August 2016 rating decision denied entitlement to service connection for sleep apnea, lower back due to change of gait, and right knee residual to left knee, while continuing the 10 percent rating for left knee arthritis.  Additionally, a September 2016 rating decision granted entitlement to service connection for a left knee scar, with a noncompensable rating, while also continuing the 30 percent rating for internal derangement of the left knee, as well as the 10 percent rating for left knee arthritis. Thereafter, in December 2016, the Veteran timely filed a notice of disagreement (NOD) for all of the issues decided in the August 2016 and September 2016 rating decisions. Although no Statement of the Case (SOC) has been issued to the Veteran pertaining to these issues, the RO has acknowledged the Veteran's NOD in April 2017 correspondence to the Veteran, and additional action is pending.   Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to an SOC, and the RO's failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). As the RO has acknowledged and is processing the Veteran's disagreement, this situation is distinguishable from Manlincon where an NOD had not been recognized.  Thus, remand the issues is not necessary.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his major depressive disorder is caused by his service-connected left knee disability.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the establishment of service connection of major depressive disorder have been met. 38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran reports experiencing symptoms of depression since 2002.  He asserts his depression is due to pain and the effects on his employment from his service-connected left knee disability.  He has been diagnosed with major depressive disorder during the pendency of his current claim.  See VA treatment records from October 2002 and December 2002.  VA examination reports from June 2002, August 2010, March 2012, and January 2015 documented diagnoses of chronic adjustment disorder, dysthymic disorder, and unspecified depressive disorder.  In this regard, the requirement for a current disorder is met.

Additionally, the evidence is at the very least in equipoise as to whether the Veteran's psychiatric disability was caused, at least in part, by his service-connected left knee disability.  The record contains four VA opinions pertaining to whether the service-connected left knee disability caused or aggravated his major depressive disorder, and each will be discussed below.  

In June 2002, the Veteran was afforded a VA psychological examination.  He reported that his chronic knee problem precluded him from working in construction and that he was unsure of what type of employment he was capable of finding.  
After diagnosing the Veteran with adjustment disorder with depressed mood, the examiner opined that the Veteran's main problems were with the lack of employment due to his physical concerns.  The examiner specified that the Veteran "does not present a history of chronic problems with mood and his current mood problems are related to the stressors of chronic pain and unemployment secondary to his knee problem."  

Although an August 2010 VA examiner opined against a relationship between the Veteran's left knee disability and depression, by way of rationale, the examiner suggested that there were other risk factors besides the knee that also could have contributed to the development of depression, but did not appear to rule out the effects of the knee disability.  Notably, the examiner still highlighted the Veteran's statements that since 2005, his depression is due to having no money and nothing to do, and that he first noticed depression when he stopped working, and that he stopped working construction because he could not tolerate the work due to knee disability.  

In March 2012, the Veteran was afforded a third VA psychological examination.  Again, the examiner opined against the Veteran's claim, but in doing so, still acknowledged "[t]o be sure the [V]eteran's mood is effected by his financial and living circumstance, which can be tied to his physical limitations and lack of alternate employment opportunity."  The examiner also agreed with the June 2002 VA examiner indicating that "the 2002 opinion may have been accurate at the time
 . . . ."  The examiner however did not explain why at one point in time the Veteran's depression could be specifically related to the pain and other effects of his left knee disability, but that currently, such a relationship is less likely.  

Finally, the Veteran's most recent VA psychological examination was conducted in January 2015.  The examiner reported that the Veteran continues to be depressed and the specific problems he is currently dealing with that contribute to his depression include the following: 1. He doesn't have enough money, 2. He can't do carpentry work due to his chronic knee problems, 3. He is unable to do many
activities due to lack of financial resources and knee problems, 4. He
has no purpose in life.  The examiner opined against a relationship between the Veteran's knee disability and his psychiatric disability, but by way of rationale, cited to observations that the Veteran has not engaged in treatment offered to him, nor has he chosen to look for sedentary work since 2003.  Even if true, the fact that the Veteran has not sought treatment or other avenues of employment has no bearing on the causation or aggravation questions at issue.  

The Veteran has competently asserted since 2002 that he feels depressed due to pain and limitations caused by his left knee disability.  He is competent to observe when and for what reason he feels depressed.  He has been clinically diagnosed with major depressive disorder, chronic adjustment disorder, dysthymic disorder, and unspecified depressive disorder, and the June 2002 VA examiner specifically linked the Veteran's onset of depression to the pain and effects of his left knee disability.  Although the other medical nexus opinions of record are against the Veteran's claim, the August 2010 and March 2012 examiners still acknowledged a role the Veteran's inability to work construction as due to the knee disability played in the development of depression, and the March 2012 examiner even suggested that such a relationship as described by the June 2002 examiner may have existed.  As noted above, the January 2015 VA examiner's negative nexus opinion is based on rationale that has no bearing on the questions at issue.

Based on the Veteran's competent and consistent observations of depression and its onset, and the medical opinion evidence described above, the Board finds that the evidence both for and against the Veteran's service-connection claim is at the very least in equipoise.  Resolving all doubt in the Veteran's favor, the Veteran's psychiatric disability was caused, at least in part, by the effects of his service-connected left knee disability.   The benefit sought on appeal is granted. 


ORDER

Entitlement to service connection for major depressive disorder, claimed as secondary to service-connected internal derangement, left knee, instability status post ligament repair and left knee arthritis, is granted.




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


